DETAILED ACTION
	This action is in response to the applicant’s reply filed on January 5, 2021. Claims 1-24 are pending and addressed below.

Response to Amendment
In response to the Applicant’s submission of replacement sheets for Figures 1, 2A, 26, ..., 17, the objections to the drawings have been withdrawn.
In response to the Applicant’s amendments to claims 1, 12, 13, and 23 the objection to claim 1 and the rejections of claims 1-24 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, filed January 5, 2021, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 as anticipated by DiSantis, US 2013/0146358 (hereinafter DiSantis) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein DiSantis, US2013/0146358 (hereinafter DiSantis)”, for the following reasons: 

DiSantis discloses a method for drilling a well that includes applying energy to a drill string via at least one of a top drive and by a downhole hydraulically driven motor to operate a drill bit. Calculating an amount of applied energy not consumed in drilling formations, calculating the amount of applied energy used in drilling the formations, and adjusting a drill string parameter and a drilling operating parameter to control the applied energy used to drill the formations.  
DiSantis fails to disclose calculating a rate of penetration dependent on the applied energy, the amount of applied energy not consumed in drilling formations, and the amount of applied energy used to drill formations. DiSantis further differs from the claimed invention in that the rate of penetration is a 

DiSantis fails to suggest alone, or in combination, the limations of “calculating a rate of penetration that depends on the applied energy and the amount of the applied energy not consumed in drilling formations and the amount of applied energy used to drill formations” as recited in claim 1 and “calculating an amount of energy expanded by drilling the formations below the drill bit, wherein the calculating comprises calculating a rate of penetration” as recited in claim 13. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the invention as claimed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676